Case 2:07-cv-03239-TJH-RNB Document 528-2 Filed 11/18/19 Page 1 of 3 Page ID
                                 #:10094

  1   AHILAN T. ARULANANTHAM (SBN 237841)
      aarulanantham@aclusocal.org
  2   MICHAEL KAUFMAN (SBN 254575)
      mkaufman@aclusocal.org
  3   ZOE MCKINNEY (SBN 312877)
      zmckinney@aclusocal.org
  4   ACLU FOUNDATION OF SOUTHERN CALIFORNIA
      1313 West 8th Street
  5   Los Angeles, CA 90017
      Telephone: (213) 977-5211
  6   Facsimile: (213) 977-5297
  7   Attorneys for Petitioner
      (Additional counsel listed on following page)
  8
                           UNITED STATES DISTRICT COURT
  9
                          CENTRAL DISTRICT OF CALIFORNIA
 10
                                     WESTERN DIVISION
 11
 12   ALEJANDRO RODRIGUEZ,                   )        Case No. CV 07-3239-TJH (RNBx)
      ABDIRIZAK ADEN FARAH, YUSSUF           )
 13   ABDIKADIR, ABEL PEREZ RUELAS,          )        [PROPOSED] ORDER
      JOSE FARIAS CORNEJO, ANGEL             )        GRANTING MOTION FOR
 14   ARMANDO AYALA, ALEX CACHO              )        CLARIFICATION OR
      CASTILLO for themselves and on behalf  )        RECONSIDERATION
 15   of a class of similarly-situated individuals,
                                             )
                                             )        The Honorable Terry J. Hatter, Jr.
 16               Petitioners,               )
                                             )
 17            v.                            )
                                             )
 18   WILLIAM BARR, United States Attorney )
      General; KEVIN MCALEENAN, Acting )
 19   Secretary, Homeland Security; JAMES    )
      MCHENRY, Director, Executive Office )
 20   for Immigration Review; DAVID MARIN, )
      Field Office Director, Los Angeles     )
 21   District, Immigration and Customs      )
      Enforcement; DON BARNES Sheriff of )
 22   Orange County; OFFICER NGUYEN,         )
      Officer-in-Charge, Theo Lacy Facility; )
 23   LUKE SOUTH, Commander, Theo Lacy )
      Facility; LISA VON NORDHEIM,           )
 24   Captain, James A. Musick Facility;     )
      TERRY NELSEN, Assistant Field Office )
 25   Director, Adelanto Detention Facility, )
                                             )
 26                  Respondents.            )
 27
 28
Case 2:07-cv-03239-TJH-RNB Document 528-2 Filed 11/18/19 Page 2 of 3 Page ID
                                 #:10095

  1   Additional counsel:
  2   JUDY RABINOVITZ
      jrabinovitz@aclu.org
  3   MICHAEL TAN (SBN 284869)
      mtan@aclu.org
  4   AMERICAN CIVIL LIBERTIES FOUNDATION
      IMMIGRANTS’ RIGHTS PROJECT
  5   125 Broad Street, 18th Floor
      New York, NY 10004
  6   Telephone: (212) 549-2618
      Facsimile: (212) 549-2654
  7
      JAYASHRI SRIKANTIAH (SBN 189566)
  8   jsrikantiah@law.staford.edu
      STANFORD LAW SCHOOL
  9   IMMIGRANTS’ RIGHTS CLINIC
      Crown Quadrangle
 10   559 Nathan Abbott Way
      Stanford, CA 94305-8610
 11   Telephone: (650) 724-2442
      Facsimile: (650) 723-4426
 12
      SEAN COMMONS (SBN 217603)
 13   scommons@sidley.com
      SIDLEY AUSTIN LLP
 14   555 West Fifth Street, Suite 4000
      Los Angeles, California 90013-1010
 15   Telephone: (213) 896-6000
      Facsimile: (213) 896-6600
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 2:07-cv-03239-TJH-RNB Document 528-2 Filed 11/18/19 Page 3 of 3 Page ID
                                 #:10096

  1         Good cause having been shown in Petitioners’ Motion for Clarification or
  2   Reconsideration, the motion is hereby GRANTED.
  3         This Court hereby clarifies the Order of November 7, 2019 (Dkt. 527) as
  4   follows: the permanent injunction remains in effect in all respects except “to the
  5   extent [it] pertain[s] to individuals detained under Section 1231(a).” Rodriguez v.
  6   Robbins, 804 F.3d 1060, 1080 (9th Cir. 2015), rev’d in part, Jennings v.
  7   Rodriguez, 138 S.Ct. 830 (2018).
  8
  9
 10   Dated: November___, 2019               _________________________________
                                             HONORABLE TERRY J. HATTER, JR.
 11                                          United States District Judge
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                1
